Citation Nr: 1129021	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  08-31 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), claimed as secondary to service-connected residuals of lobar pneumonia.

2.  Entitlement to a compensable disability rating for service-connected residuals of lobar pneumonia, right lower lobe.

3.  Entitlement to a compensable disability rating for service-connected glomerulonephritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Ms. E.B.
ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1946 to April 1949 and from September 1950 to February 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the Veteran's claims.

In May 2011, the Veteran presented sworn testimony during a personal hearing in Atlanta, Georgia, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The increased ratings claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

The competent medical evidence is in equipoise as to whether the Veteran's currently diagnosed COPD is proximately caused or aggravated by his service-connected pneumonia residuals.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the Veteran's COPD is proximately due to his service-connected pneumonia residuals.  38 C.F.R. § 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Entitlement to service connection for COPD, claimed as secondary to service-connected residuals of pneumonia.

The Veteran asserts entitlement to service connection for COPD, which he contends is secondary to his service-connected pneumonia.  As indicated above, the increased ratings claims will be discussed in the Remand section below.

The Board will discuss certain preliminary matters and then render a decision as to the pending claim.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  

A VCAA notice letter was sent to the Veteran regarding his service connection claim in January 2005.  The Board need not, however, discuss the sufficiency of either the VCAA notice letter or VA's development of the claim in light of the fact that the Board is granting said claim.  Thus, any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's grant of the benefits sought on appeal.

The Board observes that all due process concerns have been satisfied.  See 
38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has retained the services of a representative and, as indicated above, testified at a personal hearing before the undersigned.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 
38 C.F.R. § 3.310(a) (2010); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 
38 C.F.R. § 3.310(a) (2010).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary service connection, there must be:  (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis

A review of the record demonstrates that the Veteran has asserted entitlement to service connection for COPD on a secondary basis.  See the Veteran's claim dated December 2004.

The medical evidence of record demonstrates that the Veteran is currently diagnosed with COPD.  See, e.g., the letters from Dr. R.E.R. dated December 2004 and June 2010.  Accordingly, the Veteran is diagnosed with the claimed disability.  Additionally, it is undisputed that the Veteran is service-connected for residuals of pneumonia.
The remaining question is whether there is a link between the current COPD and the service-connected pneumonia.  Critically, there is conflicting medical evidence of record concerning the issue of medical nexus.

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

The Veteran was afforded a VA (QTC) examination in August 2005 as to his pending COPD claim.  The examiner examined the Veteran, reviewed his medical history, and concluded, "the [COPD] in this Veteran is more likely than not to be due to his cigarette smoking and not due to his remote episode of pneumonia, which is much less likely a contributor to the COPD."  Notably, the VA examiner provided a thorough rationale for his conclusion including a detailed discussion of the Veteran's pulmonary symptomatology.

In contrast, in a letter dated December 2004, Dr. R.E.R. stated that the Veteran had been his patient for a number of years and "[d]uring this time he has suffered from COPD and reoccurring episodes of bronchitis.  In 1951 while in the service, he was hospitalized for pneumonia.  The prolonged hospitalization, with complications, resulted in his chronic COPD."  The Veteran also submitted a December 2008 opinion from Dr. J.K.S. who discussed the Veteran's history of smoking and recurrent episodes of bronchitis and pneumonia.  Dr. J.K.S. then concluded, "[i]n my professional opinion, it is more likely than not that [the Veteran's] current pulmonary disorder of obstructive lung disease is related to his service-connected diagnosis of bronchiectasis.  This opinion is based on [the Veteran's] history of pulmonary illness necessitating his release from service together with a history of tobacco use insufficient to cause the degree of obstructive lung disease and symptoms seen in his case."  Additionally, in a letter dated December 2009, Dr. R.K. reviewed the Veteran's medical history and indicated, "[i]n my professional opinion, it is more likely than not that [the Veteran's] current pulmonary disorder of obstructive lung disease is related to his service-connected condition of bronchiectasis.  This statement is based on [the Veteran's] history of pulmonary illness which resulted in his release from military service as well as an insufficient history of tobacco abuse to cause the degree of obstructive lung disease from which he suffers now."

The Board has thoroughly considered the conflicting medical evidence of record and observes that the August 2005 VA medical opinion as well as the December 2004, December 2008, and December 2009 medical opinions all appear to have been based upon thorough review of the record and thoughtful analyses of the Veteran's entire history and current medical condition.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  

Under the law, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  

Therefore, resolving all doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise as to whether the Veteran's currently diagnosed COPD is proximately due to his service-connected residuals of pneumonia.  The benefit of the doubt rule is accordingly for application.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  Therefore, for reasons and bases expressed above, the benefit sought on appeal is granted.


ORDER

Entitlement to service connection for COPD is granted.


REMAND

2.  Entitlement to a compensable disability rating for service-connected residuals of lobar pneumonia, right lower lobe.

3.  Entitlement to a compensable disability rating for service-connected glomerulonephritis.

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the Veteran's remaining claims on appeal must be remanded for further development.

Reasons for remand

The Veteran was last afforded a VA examination in August 2005 as to his service-connected residuals of pneumonia and glomerulonephritis.  The Veteran subsequently submitted medical evidence and statements suggesting that his disabilities have progressively worsened.  See, e.g., the May 2011 Board hearing transcript.  Accordingly, the Board finds that contemporaneous VA medical examinations are warranted as to the pending claims.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) [VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse]; see also Snuffer v. Gober, 10 Vet. App. 400 (1997) [a Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination].  

Moreover, as to the pneumonia claim, the Board notes that pursuant to 38 C.F.R. 
§ 4.97, if the disability is rated under Diagnostic Codes 6601 or 6601, Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) results must be obtained.  The August 2005 VA examiner did not document DLCO results.  As such, the Veteran must be afforded an updated VA pulmonary examination with all necessary pulmonary function tests, including DLCO (SB), Forced Expiratory Volume in one second (FEV-1) and Forced Vital Capacity (FVC).  
Additionally, at the May 2011 Board hearing, the Veteran indicated that he has developed renal calculi (kidney stones) as a result of his service-connected glomerulonephritis.  See the May 2011 Board hearing transcript, pg. 7.  An updated VA genitourinary examination should contain thorough discussion of any such symptoms.

Prior to arranging for the Veteran to undergo further examination, VBA should also obtain and associate with the claims folder all outstanding VA treatment records.  The claims folder includes VA treatment records dated through November 2004.  Accordingly, the VBA should attempt to locate the Veteran's more recent VA treatment records as such records may be pertinent to the Veteran's current claims.

The Board additionally observes that the Veteran has not received proper notice of how VBA determines effective date pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This should be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. VBA should send the Veteran a corrective VCAA notice which complies with the notification requirements of the VCAA, to include as outlined by the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

2. VBA should contact the Veteran through his representative and request that he identify any outstanding medical examination and treatment records pertinent to his claims.  VBA should take appropriate steps to secure any outstanding VA treatment records dating from November 2004 to present as well as any additional medical records identified by the Veteran and associate them with the VA claims folder.

3. VBA should schedule the Veteran for a VA pulmonary examination with a physician of appropriate expertise to determine the current level of severity of his residuals of pneumonia.  The claims folder and a copy of this Remand should be provided to and reviewed by the examiner, and the examination report should reflect that this was done.  The examiner should identify all current pulmonary disorders, and all necessary pulmonary function tests must be performed, including DLCO (SB), FEV-1 and FVC. The examiner should be provided with a copy of the rating criteria of Diagnostic Codes 6600 and 6601 prior to the examination.  The examiner should make every attempt to obtain reliable results, and should indicate whether this is not possible.  The examiner should also attempt to specifically distinguish which symptoms are due to the Veteran's pneumonia residuals and which are due to his COPD; if this is not possible, the examiner should so indicate.  The report should be associated with the Veteran's VA claims folder.

The rationale for all opinions expressed by the VA examiner should also be provided.  If the examiner is unable to provide an opinion as to one of the questions posed, he should state the reasons therefore.

4. VBA should schedule the Veteran for a VA genitourinary examination with a physician of appropriate expertise to determine the current level of severity of his service-connected glomerulonephritis.  The entire claims folder, to include a copy of this Remand, must be provided to the examiner.  All indicated tests and studies (to include routine chemistry and urinalysis) must be accomplished.  The examiner should be provided with a copy of the rating criteria of Diagnostic Code 7536 and the general ratings for renal dysfunction set forth in 38 C.F.R. 
§ 4.115(a) prior to the examination.  The physician should render findings as to the nature and severity of the Veteran's glomerulonephritis and specifically address the presence and frequency of any associated renal calculi.  The report should be associated with the Veteran's VA claims folder.

The rationale for all opinions expressed by the VA examiner should also be provided.  If the examiner is unable to provide an opinion as to one of the questions posed, he should state the reasons therefore.

5. Following any further development that VBA deems necessary, the Veteran's claims should then be readjudicated.  If the benefits sought on appeal remain denied, VBA should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


